Citation Nr: 1206847	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  06-06 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disability manifested by syncopal episodes/seizures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to July 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In July 2006, a hearing was held before a Decision Review Officer (DRO).  In July 2007, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the claims file.  The case was before the Board in October 2007, October 2008, and in March 2011, when it was remanded for further development.  In April and July 2010, the Board sought advisory medical opinions from the Veterans Health Administration (VHA).  


FINDING OF FACT

It is reasonably shown that the Veteran has a disability manifested by syncopal episodes/blackout spells that became manifest in service and has persisted.  


CONCLUSION OF LAW

Service connection for a disability manifested by syncopal episodes/blackout spells is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's service treatment records show that in March 1967 he was seen for complaints of dizziness, headaches, and a syncopal episode.  In April 1967, he again complained of dizziness.  

An August 1978 statement by the Veteran's wife reports he had a blackout in 1968.  

On July 1991 VA neuropsychiatric examination, the Veteran reported that in 1984 he was struck in the head by an (81 pound) overhead pulley that came loose from the ceiling, resulting in loss of consciousness.  Since that injury he had had blackouts, most recently in 1989.  He also reported dizziness and headaches.  

A February 1996 Cleveland Clinic treatment record notes the Veteran had a couple minute episode of blanking out in a bar (witnessed by bar patrons).  He denied headaches, dizziness, or lightheadedness.  The diagnosis was dehydration, hypokalemia, secondary to diuretics (for his blood pressure).  

On February 1996 VA spine examination, the Veteran reported headaches since a 1984 injury, and that he had lightheadedness as well.  During a headache, his eyes became light sensitive and his vision blurred.  

A November 1999 CT scan of the brain was normal.  

A November 2003 VA neurology consultation report notes the Veteran's complaint of blacking out.  He reported that he would notice his field of vision become darker before losing consciousness, and also felt lightheaded before he passed out.  It was noted he had had about 6 or 7 syncopal episodes since service.  A brain MRI that month was normal.  

A December 2003 VA neurology report notes the physician's communication with the Veteran's wife.  She reported that she had witnessed more than 10 syncopal episodes.  They were characterized by a blank stare, both arms and legs shaking, tongue biting and urinary incontinence, and he would fall if standing when they occurred.  The physician opined that the description of the syncopal episodes was suggestive of generalized tonic-clonic seizures.  

In his February 2006 VA Form 9 (Substantive Appeal), the Veteran alleged that he suffers from the same seizures/blackouts as he had during service.  

A June 2006 VA neurology report notes a diagnosis of complete partial seizures (CPS) with generalization based on the Veteran's medical history.  

At the July 2006 DRO hearing, the Veteran testified that he began having seizures during service.  He indicated it was like the lights going off slowly, and that their onset was without warning.  Shortly after his separation from service, he reported he had another seizure.  Since his separation, he continues to suffer from the seizures/blackouts. 

An August 2006 CT scan of the head revealed no significant acute intracranial abnormality.  

A December 2006 VA neurology report notes the Veteran's statement that when he has a seizure, he feels unsteady on his feet and that the lights go out.  The impression was CPS, generalized, apparently controlled (due to medication).  

At the July 2007 Travel Board hearing, the Veteran reported he experienced seizures two or three times during service (transcript, p.3).  He also reported he had another seizure in 1968 shortly after service (transcript, p.5).  

A January 2008 VA neurology report notes an assessment of complex partial epilepsy.  

A March 2008 VA mental health report lists an Axis III diagnosis of epilepsy, noting that the Veteran experiences "blackouts."  

On December 2008 VA examination, it was noted that the Veteran did not lose consciousness with the 1984 head trauma.  Physical examination was within normal limits.  The examining neurologist opined that the Veteran's blackout spells during service were at least as likely as not related to some form of seizure disorder (complex partial events versus temporal lobe epilepsy (TLE)).  The examiner also opined that it was at least as likely as not that the Veteran suffered from a seizure disorder during active service.  It was noted that he suffered from several metabolic disorders and chronic states of infection which predisposed him to lowering his seizure threshold, as well as being on a selective serotonin reuptake inhibitor which can also produce seizures.  Based on this medical history, the examiner concluded that he could not "state any conclusions regarding the link between the episodes he is currently having now and the ones he had while in service without resorting to mere speculation."  

As the December 2008 examiner did not adequately explain why an opinion regarding the etiology of the Veteran's seizure disorder could not be offered without resort to speculation, and the basis for that conclusion is not evident from the record, in April 2010 the Board sought a VHA medical expert advisory opinion in this matter.  

In the opinion, received in May 2010, a VA neurologist outlined the history of the Veteran's claimed disability in detail and offered a diagnosis of blackout spells.  The expert opined, in essence, that the evidence did not support that the Veteran has a seizure disorder (and that even if he did, it would not likely be related to his military service).  The expert stated that the evidence suggested that the blackout spells represent syncopal episodes.  

In July 2010, the Board sought clarification from the VHA expert as to whether the syncopal episodes reflect a chronic disability, and if so, whether it was at least as likely as not that such was related to the syncopal episode, and additional complaints of dizziness and headaches, noted in service.  In August 2010, the expert advised that further questions regarding the Veteran's syncopal episodes should be addressed by Medicine (explaining in October 2010 e-mail correspondence that syncope is typically evaluated by an internist, since the majority of causes are non-neurologic).  

On April 2011 VA examination (by a neurologist) the consulting physician indicated that the Veteran's syncopal episodes indeed represented a chronic disability.  The examiner opined that the last syncopal episodes were at least as likely as not classifiable as a "partial complex seizure".  The examiner stated that he could not state without resorting to speculation whether the current disability and string of uncontrolled blackout episodes are related to the syncopal episode and additional complaints of dizziness and headaches, noted in service, since the symptomatology of the most recent episodes was different from that of the episode in service.  It was also noted that the Veteran felt his spells have changed and there has been a variation to his usual normal state of equilibrium, dizziness, and headaches that he had experienced previously.  

It is not in dispute that the Veteran experienced a syncopal episode/blackout spell during service.  Based on the April 2011 VA examination, it is also clear that he now has a chronic disability manifested by syncopal episodes/blackout spells.  Under 38 C.F.R. § 3.303(b), when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim of service connection.  In this case, there was a question of chronicity; the April 2011 VA examiner opined that the Veteran's syncopal episodes/blackout spells represent a chronic disability.  There is no clear evidence of an intercurrent cause for the Veteran's disability.  The Board notes that the April 2011 examiner appeared hesitant to relate the Veteran's current disability to the episode in service (because the symptoms are somewhat different); however, the examiner did not opine that the current disability and the episode in service are unrelated.  Thus, what is presented is a disability picture of an initial syncopal episode in service, a diagnosis of a current chronic disability manifested by syncopal episodes, with some evidence of continuity, but with the matter of a nexus uncertain based on the extensive medical development so far.  Resolving the reasonable doubt regarding a nexus between the Veteran's current chronic syncopal episode disorder and his syncopal episode in service in his favor, as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the requisite nexus is shown, and that service connection for a disability manifested by syncopal episodes/blackout spells is warranted.  


ORDER

Service connection for a disability manifested by syncopal episodes/blackout spells is granted.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


